DETAILED ACTION
In the RCE filed 6/3/22, Applicant requested entry of the Response filed 5/9/22 in which Applicant amended claims 1-2, 4-5, 9, 11, 15-16 and 19. Claims 6, 10 and 12-14 have been cancelled. Currently, claims 1-5, 7-9, 11 and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 6/3/22, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-9, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yatagai et al (US 2009/0186221) in view of Bohme et al (US 3890292).
	With respect to claim 1, Yatagai discloses a medical article (para [0002;100] – PSA sheet 15 used for applications such as medical procedures - therefore inherently characterizing the PSA sheet as a "medical article") comprising:
	a backing (substrate 1) having a first major surface and a second major surface (para [0068-0069] – PSA sheet which inherently has a first major surface (i.e. adjacent to the PSA layer) and a second major surface (i.e. opposite to PSA layer));
	a PSA layer (PSA layer 2; para [0002]) disposed on at least a portion of the first major surface of the backing (as shown in fig 5);
	an MVTR-modifying layer proximate the PSA and comprising an MVTR-modifying composition (the PSA composition may be composed essentially of a polycarboxylic acid (salt) and may further comprise an emulsifier (para [0011]) wherein the emulsifier used can be an anionic and/or nonionic emulsifier such as, for example, ammonium laurel sulfate (para [0042]) which is organic and would be basic; the PSA and MVTR-modifying layer are in contact with each other and thus the MVTR-modifying layer is interpreted as being “proximate” the PSA – see page 1 [0011] and [0013]);
	wherein the MVTR-modifying composition is miscible with the PSA (page 1 [0011] and page 3 [0045]-[0046]); and wherein contact between the MVTR-modifying material and the PSA causes an acid-base reaction to form a poly-salt and increase the moisture permeability of at least a portion of the PSA layer (page 1 [0011] and [0013]).
Yatagai does not, however, disclose that the PSA comprises a combination of hydrophilic polymer components and acid functional groups, the combination being greater than 15 wt % of the pressure sensitive adhesive; wherein the hydrophilic polymer components are greater than 3 wt % and less than 30 wt % of the pressure sensitive adhesive; wherein the acid functional groups are greater than 6 wt % of the pressure sensitive adhesive.
Bohme, however, teaches an adhesive composition that is comprised of both hydrophilic and hydrophobic monomers (col 1 lines 30-32) wherein, specifically, the adhesive comprises a combination of hydrophilic polymer components (water soluble monomers such as polyalkylene oxide – col 1 lines 66-67) and acid functional groups (methacrylates – col 2 lines 24-45), the combination being greater than 15 wt % of the pressure sensitive adhesive (70-90% - col 2 lines 25-26); wherein the hydrophilic polymer components are greater than 3 wt % and less than 30 wt % of the pressure sensitive adhesive (6-20% - col 2 lines 20-23); wherein the acid functional groups are greater than 6 wt % of the pressure sensitive adhesive (0-20% - col 2 lines 38-41). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have used a PSA that comprises a combination of hydrophilic polymer components and acid functional groups, the combination being greater than 15 wt % of the pressure sensitive adhesive; wherein the hydrophilic polymer components are greater than 3 wt % and less than 30 wt % of the pressure sensitive adhesive; wherein the acid functional groups are greater than 6 wt % of the pressure sensitive adhesive, as taught by Bohme, as the PSA in the article of Yatagai, in order to provide excellent water dispersibility properties and, when dry, provide excellent tack characteristics at high and low humidities and improved moisture stability properties (Bohme col 1 lines 23-30). 
With respect to claim 2, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-modifying material is miscible with the PSA and comprises ionic groups non-uniformly distributed throughout the PSA because it reacts with the acid functional groups of the PSA upon contact to form a poly-salt in the presence of fluid. (see [0045]-[0046] and [0051]-[0052], aqueous dispersion with various ionic groups).
With respect to claim 3, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses hydrophilic plasticizer (see [0063], polyvinyl alcohol).
	With respect to claim 4, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) but does not, however, explicitly disclose that the PSA includes at least 0.84 mmoles acidic functional groups per gram PSA.  It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to modify the device of Yatagai in view of Bohme so that the PSA includes at least 0.84 mmoles acidic functional groups per gram PSA because a skilled artisan would have been motivated to optimize the concentration of acidic groups and discovering an optimum value of a result effective variable involves only routine skill in the art.
	With respect to claim 5, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-modifying composition comprises an inorganic base (page 4 [0051]- [0052]).
With respect to claims 7-8, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) and Yatagai also discloses that the MVTR-modifying layer further comprises a scaffold wherein the scaffold is coated with the MVTR-modifying composition (see i.e. pages 5-6, paragraphs [0065-0066, 0068-0069, 0071]).
With respect to claim 9, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) and Bohme further teaches that the PSA layer comprises a (meth) acrylate polymer that is prepared from at least 6 wt% acidic functional monomers based on total weight of the PSA (col 2 lines 24-45). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Yatagai in view of Bohme so that the PSA layer comprises a (meth) acrylate polymer that is prepared from at least 6 wt% acidic functional monomers based on total weight of the PSA as taught by Bohme since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 11, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1) but Yatagai does not, however, explicitly disclose that the MVTR-modifying composition comprises triethanolamine, methyldiethanolamine, pyridine, benzimidizole, histidine, triethylamine, monoethanolamine, diethanolamine, hydrates thereof, and combinations thereof, as a base, but it would have been obvious to one having ordinary skill in the art, at the time of the invention, to use one of these materials as a base since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With regard to claim 18, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1 above) and also discloses that the article is a wound dressing (see i.e. abstract).

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yatagai et al (US 2009/0186221) in view of Bohme et al (US 3890292) and further in view of Liedtke et al (US 6838589).
With regard to claim 15, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1 above) and Yatagai also discloses that a pH-altering layer van be provided as a filtration layer (see page 5 [0063]). Yatagai does not, however,  disclose that the filtration layer is disposed between the MVTR modifying layer and the PSA layer. Liedtke, however, teaches a PSA layer on a conformable wound dressing which includes a filtration layer that is applied on the PSA layer (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai in view of Bohme to include a filtration layer applied to the PSA as in Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use.
With regard to claims 16-17, Yatagai in view of Bohme discloses the invention substantially as claimed (see rejection of claim 1 above) but Yatagai does not, however,  disclose a filtration layer that comprises a nonwoven and that is disposed between the MVTR modifying layer and the PSA layer. Liedtke, however, teaches a PSA layer on a conformable wound dressing which includes a filtration layer that is applied on the PSA layer (see col 6, In 1-5, non-woven absorbent pad). Liedtke further teaches that the filtration layer comprises a nonwoven (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai in view of Bohme to include a filtration layer applied to the PSA as in Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use. Additionally, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to use a filtration layer that comprises a nonwoven as taught by Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use. Furthermore, use of a nonwoven material for the filtration layer as taught by Liedtke would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yatagai et al (US 2009/0186221) in view of Liedtke et al (US 6838589).
With respect to claim 19, Yatagai discloses a medical article (para [0002;100] – PSA sheet 15 used for applications such as medical procedures - therefore inherently characterizing the PSA sheet as a "medical article") comprising:
	a backing (substrate 1) having a first major surface and a second major surface (para [0068-0069] – PSA sheet which inherently has a first major surface (i.e. adjacent to the PSA layer) and a second major surface (i.e. opposite to PSA layer));
	a PSA layer (PSA layer 2; para [0002]) disposed on at least a portion of the first major surface of the backing (as shown in fig 5), wherein the pressure sensitive adhesive layer comprises an acid-functional group (side chain of polycarboxylic acid (salt) hydrophobic functional group - para [0045]);
	an MVTR-modifying layer proximate the pressure sensitive adhesive layer and comprising an MVTR-modifying composition that is basic (the PSA composition may be composed essentially of a polycarboxylic acid (salt) and may further comprise an emulsifier (para [0011]) wherein the emulsifier used can be an anionic and/or nonionic emulsifier such as, for example, ammonium laurel sulfate (para [0042]) which would be basic; the PSA and MVTR-modifying layer are in contact with each other and thus the MVTR-modifying layer is interpreted as being “proximate” the PSA – see page 1 [0011] and [0013]);
	wherein the MVTR-modifying composition is miscible with the PSA (page 1 [0011] and page 3 [0045]-[0046]); and
	ionic groups non-uniformly distributed throughout the PSA and formed from a reaction of the PSA functional groups and MVTR-modifying composition because there is a reaction with the acid functional groups of the PSA upon contact to form a poly-salt in the presence of fluid. (see [0045]-[0046] and [0051]-[0052], aqueous dispersion with various ionic groups).
Yatagai does not disclose a filtration layer disposed between the MVTR modifying layer and the PSA layer. Liedtke, however, teaches a PSA layer on a conformable wound dressing which includes a filtration layer that is applied on the PSA layer (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai to include a filtration layer applied to the PSA as in Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use.
With regard to claim 20, Yatagai in view of Liedtke discloses the invention substantially as claimed (see rejection of claim 19 above) and Liedtke further teaches that the filtration layer comprises a nonwoven (see col 6, In 1-5, non-woven absorbent pad). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the article of Yatagai in view of Liedtke to have a filtration layer that comprises a nonwoven as taught by Liedtke in order to remove excess fluids in and around the area of the area of the PSA layer during use. Furthermore, use of a nonwoven material for the filtration layer as taught by Liedtke would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/9/22 have been fully considered as follows:
	With respect to the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	With respect to the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-7 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786